DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2010/0249278).
Considering Claim 1:  Miyazaki teaches a rubber composition for an innerliner (Abstract) comprising 0.4 parts of hexamethylene dithiosulfate sodium dehydrate (Table 2) per 100 parts of rubber, and teaches a whole sulfur content of the at least 0.3 parts by weight (¶0037).  
	Miyazaki teaches the whole sulfur content as being at least 0.3 parts by weight.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a whole sulfur amount of less than 0.3 parts by weight based on its close proximity to the disclosed range of at least 0.3 parts by weight, and the motivation to do so would have been a person having ordinary skill in the art would expect the compositions using values at the end points of the two ranges to have similar crosslinking, hardness and strength (¶0037).
Considering Claim 2:   Miyazaki teaches the composition as comprising 80 weight percent of butyl rubber and 20 weight percent of diene rubber as the rubber component (Table 2).
Considering Claims 3 and 4:  Miyazaki teaches a tire made with the rubber composition forming the innerliner (¶0045).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767